Case 2:17-bk-57071   Doc 41   Filed 12/20/19 Entered 12/20/19 10:34:22   Desc Main
                              Document     Page 1 of 7
Case 2:17-bk-57071   Doc 41   Filed 12/20/19 Entered 12/20/19 10:34:22   Desc Main
                              Document     Page 2 of 7
Case 2:17-bk-57071   Doc 41   Filed 12/20/19 Entered 12/20/19 10:34:22   Desc Main
                              Document     Page 3 of 7
Case 2:17-bk-57071   Doc 41   Filed 12/20/19 Entered 12/20/19 10:34:22   Desc Main
                              Document     Page 4 of 7
Case 2:17-bk-57071   Doc 41   Filed 12/20/19 Entered 12/20/19 10:34:22   Desc Main
                              Document     Page 5 of 7
Case 2:17-bk-57071   Doc 41   Filed 12/20/19 Entered 12/20/19 10:34:22   Desc Main
                              Document     Page 6 of 7
Case 2:17-bk-57071        Doc 41     Filed 12/20/19 Entered 12/20/19 10:34:22     Desc Main
                                     Document     Page 7 of 7



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                 COLUMBUS DIVISION

 In Re:                                          Case No. 2:17-bk-57071

 Terry John Luft
                                                 Chapter 13
 Sharon Lyn Luft

 Debtors.                                        Judge Jeffery P. Hopkins

                                    CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Notice of Mortgage Payment Change was served
electronically on December 20, 2019 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on December 20, 2019 addressed to:

          Terry John Luft, Debtor
          19228 Deerberry Lane
          Rockbridge, OH 43149

          Sharon Lyn Luft, Debtor
          19228 Deerberry Lane
          Rockbridge, OH 43149


                                                 Respectfully Submitted,

                                                 /s/ D. Anthony Sottile
                                                 D. Anthony Sottile (0075101)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
